Citation Nr: 0320785	
Decision Date: 08/19/03    Archive Date: 08/25/03

DOCKET NO.  01-10 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for lung disability, 
including claimed asbestosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, II, Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1955 to January 1959, with subsequent reserve duty.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
asbestosis.    


REMAND

The veteran claims that he has a lung disability as a result 
of exposure to asbestos during service.  It has been 
certified that his duties in service were such that he 
probably was exposed to asbestos.

Medical records on file do not show treatment for lung 
problems during service or for many years thereafter.  The 
medical records contain conflicting evidence as to whether 
the veteran now has lung disability as a residual of exposure 
to asbestos.  The summary in a report of a January 1999 
private chest X-ray includes a notation of "Interstitial 
fibrosis at the lung bases typical of previous asbestos 
exposure indicating asbestosis."  In a January 2000 
statement, a private osteopath indicated that the veteran had 
a "diagnosis of asbestos lung disease established within a 
reasonable degree of medical certainty."  On VA examination 
in November 1999, the diagnosis was asbestosis by history; a 
handwritten note states there was no evidence of asbestosis.  
November 1999 VA chest X-rays revealed no characteristic 
stigmata of asbestosis exposure.  Because of the conflicting 
medical evidence, further development is indicated.

In McGinty v. Brown, 4 Vet. App. 428 (1993), the United 
States Court of Appeals for Veterans Claims (Court) observed 
that there had been no specific statutory guidance with 
regard to claims for service connection for asbestosis and 
other asbestos-related diseases, nor had the Secretary 
promulgated any regulations.  VA, however, has issued a 
circular entitled Department of Veterans Benefits, Veteran's 
Administration, DVB Circular 21-88-8, Asbestos- Related 
Diseases (May 11, 1988) (DVB Circular) which presents 
pertinent facts and information regarding the relationship 
between asbestos exposure and the development of disease.  
The provisions of this circular were also later incorporated 
in VA Adjudication Procedure Manual, M21-1 (M21-1), Part VI, 
par. 7.21 (October 3, 1997).  

The DVB Circular emphasizes the following criteria which must 
be taken into account by VA when adjudicating asbestos 
claims:  First, "the latent period varies from 10 to 45 or 
more years between first exposure and development of the 
disease"; second, "[p]ersons with asbestos exposure have an 
increased incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer".  In light of the 
fact that persons with asbestos exposure have an increased 
incidence of certain pulmonary diseases, VA has provided 
adjudicators some guidance regarding processing of claims 
involving asbestos exposure.  M21-1, part VI, par. 7.21(a-d).

In pertinent part, the guidelines provide:

[w]hen considering VA compensation 
claims, rating specialists must determine 
whether or not military records 
demonstrate evidence of asbestos exposure 
in service.  Rating specialists must also 
assure that development is accomplished 
to determine whether or not there is 
preservice and/or post-service evidence 
of occupational or other asbestos 
exposure.  A determination must then be 
made as to the relationship between 
asbestos exposure and the claimed 
diseases, keeping in mind the latency and 
exposure information noted above.  As 
always, the reasonable doubt doctrine is 
for consideration in such claims.  If 
assistance is needed, contact the 
Compensation and Pension Service 
Regulations Staff.  

M21-1, part VI, paragraph 7.21(d)(1).  

Finally, the Board notes that on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) became law.  
Regulations implementing the VCAA have also been published.  
The VCAA and implementing regulations apply in the instant 
case.  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002) the United 
States Court of Appeals for Veterans Claims (Court) provided 
guidance regarding notice requirements under the VCAA.  The 
notice provided to the veteran in this case does not appear 
to be adequate under the Quartuccio guidelines.  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, (Fed. Cir. 2003) (DAV), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) determined that 38 C.F.R. § 19.9(a)(2) was 
inconsistent with 38 U.S.C. § 7104(a).  The Federal Circuit 
invalidated 38 C.F.R. § 19.9(a)(2) because, in conjunction 
with 38 C.F.R. § 20.1304, it allowed the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction (AOJ) for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit also determined that 38 C.F.R. 
§ 19.9(a)(2)(ii), which provides "no less than 30 days to 
respond to notice," was contrary to 38 U.S.C. § 5103(b), 
which provides the claimant one year to submit evidence, and 
invalidated 38 C.F.R. § 19.9(a)(2)(ii).  

Under DAV, the notice provided the veteran is deficient, and 
the Board now has no recourse but to remand the case to the 
RO to correct the deficiency.  Accordingly, the case is 
remanded to the RO for the following:  

1.  The RO should ensure that any further 
notification or development action 
required by the VCAA and implementing 
regulations is completed.  In particular, 
the RO should ensure that the veteran and 
his representative are advised of what he 
needs to establish entitlement to the 
benefit sought, what the evidence shows, 
and of his and VA's respective 
responsibilities in claims development.  
The RO should ask the veteran to provide 
the names, addresses, and approximate 
dates of treatment of all health care 
providers, VA and non-VA, who have 
treated him for lung disability since 
service, then obtain copies of all 
clinical records of such treatment which 
are not already in the claims folder.  
(Specifically noted in this regard are 
records of any clinical treatment or 
examination performed in association with 
the January 1999 X-rays interpreted by 
Dr. RBL.)  

2.  The RO should then arrange for a VA 
examination to determine the nature and 
likely etiology of the veteran's lung 
disability.  Any necessary special 
studies or tests should be accomplished.  
The claims folder must be available to 
the examiner for review in connection 
with the examination.  The examiner 
should elicit from the veteran a complete 
medical history of his claimed asbestos 
exposure in service and thereafter and of 
the claimed lung disability.  Based on a 
review of the file and examination of the 
veteran the examiner should specify the 
correct diagnosis for the veteran's 
current lung disability(ies) and express 
an opinion as to whether it is at least 
as likely as not that such 
disability(ies) is due to exposure to 
asbestos in service.  The examiner should 
explain the rationale for any opinion 
given.  

3.  Thereafter, the RO should 
readjudicate the claim.  If the benefit 
sought remains denied, the veteran and 
his representative should be issued an 
appropriate Supplemental Statement of the 
Case and afforded the requisite period of 
time to respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified.

The purposes of this remand are to assist the veteran in 
developing his claim and to ensure compliance with the 
mandates of the Federal Circuit and the Court in the above-
cited decisions.  The appellant has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or by the Court for additional development or 
other appropriate action must be handled in an expeditious 
manner.  



	                  
_________________________________________________
	George R. Senyk
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


